DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 9-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Falls et al. (US 2008/0255894) (Falls) in view of Howard et al. (US 2016/0034244) (hereinafter Howard) and Hardy (US 2011/0094975).
Referring to Claim 1: Falls teaches an electronic shelf-tag system comprising: a fascia (Figure 7, #66) configured to mount to a shelf of a shelving unit (¶0067); a light-emitting diode array coupled to the fascia (Figure 7, #135; ¶0098); wherein the LED array is configured to generate a shared electronic shelf tag and display product information for two or more products respectively stocked in the two or more consecutive shelf slots (¶0090 and ¶0187). Falls does not teach that the product information is displayed across two or more shelf slots, instead utilizing a space editor program to make the information fit on one. Howard teaches an electronic shelf-tag system comprising two or more consecutive shelf slots (Figure 4, #401) wherein, in response to a horizontal resolution of a portion of an LED array being insufficient for displaying product information for a product stocked in at least one slot, the LED array is configured to generate a share electronic tag across two or more consecutive slots configured to display product information for two or more products (¶0059, ¶0075). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Howard into the invention of Falls in order to provide a more dynamic and informative sign display while maintaining proper viewing resolutions and imparting the desired information to a user, as taught by Howard (¶0059).
	Falls does not teach a cabinet display top. Hardy teaches an electronic shelf-tag system comprising a cabinet display top that is configured to display visual content comprising an animated or graphical image file (Figure 1, #180; ¶0175). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Hardy into the invention of Falls in order to provide a more informative display 
	Referring to Claims 2-4, 13, and 14: Falls further teaches that the shared electronic shelf tag is configured to sequentially indicated each shelf slot of the two or more consecutive shelf slots by displaying a corresponding indicator, to sequentially display individualized product information for each product of the two or more products respectively stocked in the two or more consecutive slots, to display the individualized product information for each product of the two or more products in one or more screens (¶0187).
	Referring to Claims 6 and 16: Falls further teaches that the shared electronic shelf tag is configured to display a persistent sale price for each product of the two or more products respectively stocked in the two or more consecutive shelf slots (¶0098).
	Referring to Claims 7, 17, and 18: Falls does not teach a proximity detection system. Howard teaches an electronic shelf tag system with a proximity detection system configured to detect one or more persons proximate to the shelving unit, wherein an LED array is configured to display at least product information upon the proximity detection system detecting one or more persons proximate to the shelving unit (¶0027 and ¶0030). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Howard into the invention of Falls in order to conserve energy by only displaying signs when a person is nearby.
	Referring to Claims 9 and 20: Falls further teaches that the electronic shelf tag system is configured to accept operator input for manually grouping the two or more products 
	Referring to Claim 10: Falls further teaches that the two or more products respectively stocked in the two or more consecutive shelf slots are three or more products respectively stocked in three or more consecutive shelf slots (Figure 15, top shelf shows three different products).
Referring to Claim 11: Falls teaches an electronic shelf-tag system comprising: a fascia (Figure 7, #66) configured to mount to a shelf of a shelving unit (¶0067); a light-emitting diode array coupled to the fascia (Figure 7, #135; ¶0098); wherein the LED array is configured to display product information in a shared electronic shelf tag for two or more products respectively stocked in two or more consecutive shelf slots (¶0090 and ¶0187); the shared electronic shelf tag is configured to sequentially display individualized product information for each product of the two or more products respectively stocked in the two or more consecutive slots (¶0187), wherein the shared electronic shelf tag is configured to display a persistent sale price for each product of the two or more products respectively stocked in the two or more consecutive shelf slots (¶0098). Falls does not teach a proximity detection system. Howard teaches an electronic shelf tag system with a proximity detection system configured to detect one or more persons proximate to the shelving unit, wherein an LED array is configured to display at least product information upon the proximity detection system detecting one or more persons proximate to the shelving unit (¶0027 and ¶0030). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to 
Falls does not teach that the product information is displayed across two or more shelf slots, instead utilizing a space editor program to make the information fit on one. Howard teaches an electronic shelf-tag system comprising two or more consecutive shelf slots (Figure 4, #401) wherein, in response to a horizontal resolution of a portion of an LED array being insufficient for displaying product information for a product stocked in at least one slot, the LED array is configured to generate a shared electronic tag across two or more consecutive slots configured to display product information for two or more products (¶0059, ¶0075). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Howard into the invention of Falls in order to provide a more dynamic and informative sign display while maintaining proper viewing resolutions and imparting the desired information to a user, as taught by Howard (¶0059).
Falls does not teach a cabinet display top. Hardy teaches an electronic shelf-tag system comprising a cabinet display top that is configured to display visual content comprising inventory located on one or more shelves (Figure 1, #180; ¶0175; ¶0218). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Hardy into the invention of Falls in order to provide a more informative display system which is visible to more customers from higher up. Such a display would lead to more effective advertising.
	Referring to Claim 12: Falls teaches a method of an electronic shelf-tag system, comprising: displaying product information in a shared electronic shelf tag on a light-emitting 
Falls does not teach a cabinet display top. Hardy teaches an electronic shelf-tag system comprising a cabinet display top that is configured to display visual content that extends along the length of one or more shelves (Figure 1, #180 extends along length of #104; ¶0175). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Hardy into the invention of Falls in order .
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falls (US 2008/0255894) in view of Howard (US 2016/0034244) and Hardy (US 2011/0094975) as applied to claims 1 and 12 above, and further in view of Massaro (US 2002/0034067).
	Falls teaches that the shared electronic shelf tag is configured to display the individualized product information for each product of the two or more products in one or more screens (¶0187). Falls does not teach that the product information is displayed for a certain amount of time. Massaro teaches an electronic shelf-tag system where individualized product information for each product is displayed for a designated amount of time (¶0049). Although the specific amount of time is not discussed, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to make the designated time any necessary to allow a customer to read the display while maintain their attention through the next display, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It further would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Massaro into the invention of Falls in order to provide a dynamic display which automatically cycles displays as desired by a user.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Falls (US 2008/0255894) in view of Howard (US 2016/0034244) and Hardy (US 2011/0094975) as applied to claims 1 and 12 above, and further in view of Shah et al. (US 2018/0242126) (Shah).
	Falls does not teach that the electronic tag system is configured to automatically group products stocked on the shelf. Shah teaches an electronic tag system configured to automatically group the two or more products respectively stocked in the two or more consecutive shelf slots to share the shared electronic shelf tag (¶0011 and ¶0012). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Shah into the invention of Falls in order to automate a previously manual activity.
Response to Arguments
Applicant has argued that the primary reference of Falls does not teach the newly added limitations pertaining to the cabinet display top. Hardy has now been found to teach these limitations as outlined in the rejection above. An overhead display is commonly known in the art to better advertise the product on the shelving, and utilizing a video display in the overhead sign would allow for a more dynamic and eye-catching display.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA N JUNGE whose telephone number is (571)270-7816.  The examiner can normally be reached on M-F, 9AM-6PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTINA N JUNGE/Primary Examiner, Art Unit 3631